  

Exhibit 10.54

 

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made as of the 9th day
of March, 2016 by and between Hudson Technologies, Inc., PO Box 1541, One Blue
Hhill Plaza, Pearl River, New York 10965, Hudson Technologies of Tennessee, dba
Hudson Technologies Company, PO Box 1541, One Blue Hhill Plaza, Pearl River, New
York 10965 (hereinafter Hudson Technologies, Inc. and Hudson Technologies of
Tennessee, dba Hudson Technologies Company are collectively referred to herein
as "Hudson") and Kevin J. Zugibe, residing at PO Box 754, Pearl River, New York
10965 ("Executive").

 

WHEREAS, the Executive is a named executive officer of Hudson and currently
holds the title of Chief Executive Officer and Chairman of Hudson; and

 

WHEREAS, the Hudson Technologies of Tennessee, dba Hudson Technologies Company
is a separate, wholly owned subsidiary of Hudson Technologies, Inc. and is made
a party to this agreement for the purpose of implementing the terms of this
agreement; and

 

WHEREAS, the Executive and Hudson previously entered into an Amended and
Restated Employment Agreement, made as of October 10, 2006 (the "October 2006
Agreement"), as amended by Addendum to Employment Agreement, made as of December
30, 2008 (the "Addendum") (hereinafter the October 2006 Agreement and the
Addendum are collectively referred to as the "Employment Agreement"); and

 

WHEREAS, Hudson and the Executive acknowledge that the Executive is one of the
founders of Hudson and is a key Executive of Hudson, and that the Executive's
talents, knowledge and services to Hudson are of a special, unique, and
extraordinary character and are of particular and peculiar benefit and
importance to Hudson; and

 

WHEREAS, Hudson and the Executive acknowledge that, because the Executive's
duties and responsibilities will bring the Executive into contact with Hudson's
confidential information, Hudson must ensure that its valuable confidential
information, as well as its customer relationships, are protected and can be
entrusted to the Executive; and

 

WHEREAS, Hudson desires to ensure that it will receive the continued dedication,
loyalty and service of, and the availability of objective advice and counsel,
from the Executive , as well as assurances that the Executive will continue to
devote his best efforts to his employment with Hudson and that he will not
solicit other executives or employees of Hudson; and

 

WHEREAS, Hudson and the Executive desire to amend and restate the Employment
Agreement on the terms contained herein.

 



 1 

 

 

NOW, THEREFORE, in consideration of the continuation of the employment by Hudson
of the Executive and the mutual covenants and conditions contained herein, and
for other good and valuable consideration, receipt of which is hereby
acknowledged, it is agreed that the Employment Agreement is hereby amended and
supplemented as follows:

 

1.           AMENDMENT AND RESTATEMENT: This agreement hereby amends, restates
and supercedes in its entirety the Employment Agreement and each and every
provision contained therein.

 

2.           EMPLOYMENT: Hudson agrees to employ Executive in an executive
capacity, and Executive accepts employment upon the terms and conditions set
forth herein. Executive expressly acknowledges that he was advised that a
condition to Executive's entering into this agreement was the Executive's
agreement to restrictions regarding Confidential Information, Intellectual
Property, Non-Solicitation of Executives, and Covenants Not To Compete (all as
set out in more detail below), and that the additional rights and benefits
contained herein constitute new and adequate consideration for this Agreement.
Executive understands that, subject to the provisions contained herein, from
time to time he may be promoted, reassigned, or given different job titles and
responsibilities at the sole discretion of Hudson, and that unless and until
such time as a new agreement or amendment to this agreement is executed in
writing by Hudson and Executive, this Agreement shall remain binding upon
Executive regardless of the job title or position held by Executive.

 

3.           TERM: Subject to the provisions for termination as provided herein,
the term of this agreement shall be two (2) years. This agreement shall be
automatically renewed for successive two (2) year terms unless either party
gives notice of its intention not to renew no less than ninety (90) days prior
to the expiration of the existing term.

 

4.           COMPENSATION: As compensation for the services to be rendered by
Executive, Hudson agrees to provide Executive with a base salary at the annual
rate of Three Hundred Eighty Thousand, Three Hundred and 00/100 ($384,000.00)
dollars. The Board of Compensation Committee shall meet at least annually for
the purpose of determining Executive's annual base salary based upon the
apparent value of his services. The payment of the above amounts shall
constitute full satisfaction and discharge of Hudson's obligations under this
agreement, but are without prejudice to Executive's rights under any Executive
bonus or benefit plan heretofore or hereafter provided by Hudson.

 

Hudson may, but shall not be obligated to, pay to the Executive, in addition to
his base salary, a cash bonus. Payment of any such bonus, and the amount of any
such bonus shall be at the sole discretion of the Board of Directors.

 

5.           DUTIES: Executive shall serve as Chief Executive Officer of Hudson,
and shall assume such other duties as the Board of Directors may assign. The
services to be performed by the Executive may be extended or curtailed from time
to time at the direction of the board of directors.

 



 2 

 

 

Executive agrees that he will at all times faithfully, industriously and to the
best of his ability, experience and talents, perform all of the duties that may
be required of and from him pursuant to the express and implicit terms of this
agreement, to the reasonable satisfaction of Hudson. Such duties shall be
rendered at Hudson's headquarters currently located at Pearl River, New York
and, except as otherwise provided herein, at such other place or places within
or without the State of New York as Hudson shall in good faith require or as the
interest, needs, business, or opportunities of Hudson shall require.

 

Executive shall devote full, normal and regular business time, attention,
knowledge and skill to the business and interest of Hudson, and Hudson shall be
entitled to all of the benefits, profits or other issue arising from or incident
to all work, services and advice of Executive performed for Hudson. Executive
agrees that while Executive is employed by Hudson, Executive shall not directly
or indirectly in any capacity engage in any business other than Hudson’s
Business without Hudson’s prior written consent, which consent will not be
unreasonably withheld provided that such other business is (a) unrelated to the
Business of Hudson, (b) will in no way interfere with the performance of
Executive’s duties to Hudson, (c) will not utilize Confidential Information or
Intellectual Property of Hudson or of any Client of Hudson, (d) will be
conducted at times other than when Executive is required to work for Hudson, and
at places other than Hudson’s business locations or those of Hudson’s customers,
and (e) will not involve Hudson, other Executives of Hudson, any Client of
Hudson, or any supplier of Hudson, in the conduct or the financing of
Executive’s business, or as customers, suppliers, investors, partners, joint
venturers, or otherwise. Under no circumstances shall Executive render any
services that are competitive with any of Hudson’s business, or that are for any
other person, corporation or other entity that is engaged in any business
competitive with or in the same business as any of Hudson’s business.
Notwithstanding the foregoing, Executive shall have the right to make
investments in businesses which in engage in activities other than those engaged
in by Hudson or its subsidiaries.

 

6.           EXPENSES: Executive is authorized to incur reasonable expenses on
behalf of Hudson in performing his duties, including expenses for general
administration of Hudson's office, travel, transportation, entertainment, gifts
and similar items, which expenses shall be paid, or reimbursed to Executive, by
Hudson, provided that the Executive furnishes to Hudson appropriate supporting
documentation of such expenses. In addition Hudson will reimburse the Executive
for all professional fees and expenses for professional organizations and
continued education reasonably incurred by the Executive and reasonably related
to the continued performance of his duties.

 

7.           VACATIONS: Executive shall be entitled the number of paid vacation,
sick days, personal days and holidays as are specified, established and set
forth in Hudson's standard policies, provided, however, that Executive shall be
entitled each calendar year to a vacation of no less than twenty (20) weekdays,
no two of which need be consecutive. Hudson shall not be required to compensate
Executive for vacation days, sick days or personal days not taken by the
Executive in any given year, and the Executive cannot accrue and accumulate
unused vacation days, sick days or personal days in subsequent years.

 



 3 

 

 

8.           TERMINATION: The following payments and benefits (hereinafter
"Severance Benefits") will be provided to the Executive by Hudson in the event
of a Termination of Employment (as hereinafter defined) of the Executive:

 

A.           Executive will continue to receive his annual base salary, based
upon his annual base salary as of the date of his Termination of Employment (as
hereinafter defined), for a period of twenty-four (24) months (the "Severance
Period"), with payroll to be made every two weeks, or at such other frequency
based upon Hudson’s normal payroll practice. Hudson shall deduct from
Executive's continuing payroll all normal tax withholdings and deductions which
Hudson is required by law to make. The initial payment shall be made within the
forty-five (45) day period following the Executive’s Termination of Employment
and the Executive shall have no right to designate the taxable year of payment.

 

B.           Executive will also receive an amount equal to 100% of the highest
bonus earned by the Executive in any calendar year within the three (3) calendar
years immediately preceeding the date of Termination of Employment (the
“Bonus”), which amount shall be paid to Executive in equal payments throughout
the Severance Period made every two weeks, or at such other frequency based upon
Hudson’s normal payroll practice. Hudson shall deduct from this bonus payment
all normal tax withholdings and deductions which Hudson is required by law to
make. The initial payment shall be made within the forty-five (45) day period
following the Executive’s Termination of Employment and the Executive shall have
no right to designate the taxable year of payment.

 

C.           Within the forty-five (45) day period following the Executive’s
Termination of Employment, Hudson will pay to the Executive a lump sum payment
for the Executive's unused vacation for the year in which the Termination of
Employment occurs, equal to the number of prorata unused vacation days on the
date of Termination of Employment, as determined in accordance with Hudson's
standard vacation policy, multiplied by the Executive's daily base salary on the
date of Termination of Employment. Hudson shall deduct from this payment all
normal tax withholdings and deductions which Hudson is required by law to make.
The Executive shall have no right to designate the taxable year of payment.

 

D.           The Executive's participation in life, health and dental insurance,
disability insurance, and any other benefits (the "Benefits") provided by Hudson
to the Executive as of the date of the Termination of Employment shall be
continued, or essentially equivalent benefits provided by Hudson, for the entire
Severance Period or until otherwise terminated by the Executive, on the same
terms, conditions and costs as if the Executive continued in the employ of
Hudson. To the extent Benefits include health and dental insurance, such
Benefits shall be provided as COBRA continuation coverage, and not in addition
to COBRA. Notwithstanding the foregoing, to the extent Benefit coverages
provided to the Executive under this Section are taxable to the Executive,
Hudson’s obligation hereunder shall not exceed the applicable dollar amount
under Section 402(g)(1) (B) of the Internal Revenue Code of 1986, as amended
determined as of the year in which the Executive’s “Separation of Service”
occurs which is exempt under Treasury Reg. Section 1.409A-1(b)(9)(v)(D) (Limited
Payment).

 



 4 

 

 

E.           All stock options, stock appreciation rights, and any similar
rights which the Executive holds on the date of Termination of Employment shall
become fully vested and be exerciseable on the date of Termination of
Employment, and shall remain exerciseable following the Termination of
Employment until (i) expiration of the Severance Period, (ii) termination of
Severance Benefits pursuant to paragraph "10" below, or (iii) expiration of the
original term of the stock option, stock appreciation right or similar right,
whichever first occurs. No extension of an exercise period under this Agreement
shall extend to a date that would cause such stock option, stock appreciation
right or similar right to be subject to Code Section 409A.

 

F.           On the Executive’s last day of employment, Hudson will execute and
deliver all documents necessary to assign to Executive ownership of any and all
“Key Man” or other life insurance policies insuring the life of the Executive
then in place and owned by Hudson (including, without limitation, the right to
designate beneficiaries, terminate the policy and/or receive the full cash
surrender value).

 

G.           For purposes of this agreement, the following definitions will
apply:

 

(i)          A "Termination of Employment" shall take place in the event that
the Executive's employment is terminated (a) by Hudson without Cause (as
hereinafter defined) or (b) by the Executive following an event constituting
Good Reason (as hereinafter defined).

 

(ii)         "Cause" shall exist if the act(s) or conduct of the Executive make
it unreasonable to require Hudson to continue to retain Executive in its
employment, such as, but not limited to, (a) the Executive's willful and
continued refusal to perform, or the Executive's willful and continued neglect
of, the substantive duties of his position, (b) any willful act or omission by
the Executive constituting dishonesty, fraud or other malfeasance, (c) material
nonconformance with Hudson's standard business practices and policies, including
but not limited to violation of Hudson's Code of Business Conduct and Ethics or
Hudson's Substance Abuse Policy, (d) any act or omission by the Executive which
has a material adverse affect upon the financial condition or business
reputation of Hudson, (e) the Executive's conviction of a felony, or any crime
involving moral turpitude, dishonesty or theft, under the laws of the United
States or any state thereof or any other jurisdiction in which Hudson conducts
business, (f) breach of the provisions of paragraphs "11" or "12" of this
agreement, (g) the resignation of Executive other than pursuant to the
occurrence of an event constituting Good Reason (as hereinafter defined).

 



 5 

 

 

(iii)        "Good Reason" shall mean the occurrence of any of the following:
(a) at any time within a twenty-four (24) month period two individuals are
elected to Hudson’s Board of Directors whose nominations were not approved by
the then sitting members of the Board of Directors; (b) the Executive is
assigned any duties or responsibilities, without his consent, that are
materially inconsistent with his position, duties, responsibilities or status,
(c) Hudson requires the Executive, without his consent, to be based at a
location which is more than fifty (50) miles from Hudson's corporate
headquarters, currently located at One Blue Hill Plaza, Pearl River, New York
10965, (d) except as provided in paragraph “8.J.” below, the Executive's annual
base salary is reduced, except to the extent that the annual base salaries of
all Executive Officers (as defined below) are reduced due to the adverse
financial condition of Hudson and further providing that the Executive's annual
base salary may not be reduced to a level that is less than ninety (90%) percent
of the Executive's annual base salary for the calendar year immediately prior to
the Termination of Employment, (e) the Executive's benefits are reduced and such
reduction results in a material reduction in the Executive’s total compensation,
except to the extent that such reductions are made by Hudson on a company-wide
basis and affect all Executive Officers that participate in such benefits, (f)
except as provided in paragraph “8.J.” below, the Executive experiences in any
year a reduction in bonus compensation or other incentive compensation, or a
reduction in the ratio of the Executive's incentive compensation, bonus or other
such payments to his base compensation, or a reduction in the method of
calculation of the Executive's incentive compensation, bonus or other such
payments if these benefits or payments are calculated other than as a percentage
of base salary, except to the extent such reduction applies equally or
proportionally, as the case may be, to all Executive Officers of Hudson. Good
Reason shall not be deemed to exist unless the Executive’s Termination of
Employment for Good Reason occurs within ninety (90) days following the initial
existence of one of the foregoing conditions, the Executive provides Hudson with
written notice of the existence of such condition(s) within thirty (30) days
after the initial existence of the condition(s), and Hudson fails to remedy the
condition within thirty (30) days after its receipt of such notice. An isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by Hudson within ten (10) days after Hudson's receipt of notice thereof
given by the Executive shall not constitute Good Reason.

 

(iv)        "Executive Officer(s) shall mean the following: Hudson’s Chief
Executige Officer (currrently Kevin J. Zugibe); Hudson’s President and/or Chief
Operating Officer (currently Executive); Hudson’s Chief Financial Officer
(currently James R. Buscemi); Hudson’s Vice President Sales (currently Charles
F. Harkins); Hudson’s Vice President Legal & Regulatory (currently Stephen P.
Mandracchia); and any other current or future officer of Hudson Technologies,
Inc. that is subject to Section 16(a) of the Securities Exchange Act of 1934.

 

H.           Hudson's obligation to pay the compensation and to make the
arrangements provided in this paragraph "8" shall be absolute and unconditional
and shall not be affected by any circumstances, including, without limitation,
any offset, counterclaim, recoupment or other right which Hudson may have
against the Executive or anyone else; provided, however, that as a condition to
payment of amounts under this paragraph "8", within thirty (30) days of the
Executive’s Termination of Employment, the Executive shall have (i) executed and
not revoked a general release and waiver, in form and substance reasonably
satisfactory to Hudson and the Executive, of all claims relating to the
Executive's employment by Hudson and the termination of such employment,
including, without limitation, discrimination claims (including without
limitation age discrimination), employment-related tort claims, contract claims
and claims under this Agreement (other than claims with respect to benefits
under any tax-qualified retirement plans or continuation of coverage or benefits
solely as required under ERISA), and (ii) executed an agreement expressly
acknowledging and reaffirming the covenants and restrictions contained in
paragraphs "11" and "12" below, and the remedies available to Hudson under
paragraph "13" below.

 



 6 

 

 

I.           All amounts payable by Hudson pursuant to this paragraph "8" shall
be paid without notice or demand. The Executive shall not be obligated to seek
other employment in mitigation of the amounts payable or arrangements made
pursuant to this paragraph "8" and, except as provided in paragraph "13" below,
the obtaining of any other employment shall not result in a reduction of
Hudson's obligation to make the payments, benefits and arrangements required to
be made under this paragraph "8".

 

J.           Executive expressly acknowledges that the following shall not
constitute "Good Reason" for purposes of this paragraph "8":

 

(i)          Establishing a new or different bonus or incentive compensation
plan(s) in any subsequent year based upon new or different criteria for
calculating theapplicability of, and the amount of any bonus or incentive
compensation award due to the Executive, provided that any new or different
bonus or incentive compensation plan, and any award under said plan, applies
equally or proportionally, as the case may be, to all Executive Officers; except
that Hudson may establish separate performance criteria and payment amounts for
awards under such plan for each Named Executive that are reasonably achievable
and reasonably related to such Executive's normal duties and responsibilities;

 

(ii)         A reduction of the Executive's bonus compensation or other
incentive compensation that (a) results from Hudson operating at a level of
performance below Hudson's Budget, (b) results from the Executive's failure or
inability to attain, in whole or in part, any or all of the performance criteria
established for the Executive under the said plan, (c) results from application
of the terms of such bonus or incentive compensation plan, or (d) is based upon
the Executive's performance, or non-performance, of his normal duties and
responsibilities during the period covered by the bonus or incentive
compensation plan including, without limition, due to the Executive's Disability
(as defined herein);

 

(iii)        A reduction of the Executive's annual base salary based upon the
Executive's performance, or non-performance, of his normal duties and
responsibilities, provided that the Executive's annual base salary may not be
reduced to a level that is less than ninety (90%) percent of the Executive's
annual base salary for the calendar year immediately prior to the Termination of
Employment;

 



 7 

 

 

(iv)        A reduction in the Executive's annual base salary pursuant to the
provisions of paragraph "10" below.

 

9.           TERMINATION FOR CAUSE: Hudson may at any time terminate the
employment of the Executive for Cause (as defined in paragraph "8" above) upon
five (5) days prior written notice to Executive. If Executive is terminated for
cause, he shall be entitled to no Severance Benefits and shall be entitled to no
bonus payment that might otherwise be owed to him even if he worked for the
entire year. In the event of termination under this section, Hudson shall pay
Executive all amounts which are then accrued but unpaid, including unpaid
vacation as determined in accordance with Hudson's standard vacation policy,
within thirty (30) days after the date of notice. Hudson shall have no further
or additional liability to Executive.

 

10.         DISABILITY: A. If Executive is unable to perform his services by
reason of illness, injury or incapacity (hereinafter "Disabled" or
"Disability"), he will continue to receive his base salary and all benefits for
a period of eight (8) weeks after the commencement of the Disability. If
Executive is unable to perform his services by reason of his Disability for a
period of more than eight (8) consecutive weeks, the Executive's annual base
salary during the continued period of Disability shall be reduced by twenty-five
(25%) percent. Executive's full compensation shall be reinstated upon his return
to employment and the discharge of his full duties. Hudson shall have the right
to reduce the amount paid to the Executive pursuant to this paragraph "10" by an
amount equal to any disability payments or benefits actually received by
Executive under or pursuant to any disability program or supplemental disability
insurance plan(s) provided by Hudson at Hudson's expense.

 

B.           Notwithstanding the foregoing, Hudson may terminate the employment
of Executive at any time after Executive has been Disabled for a continuous
period of more than 120 calendar days. Termination of the Executive after the
said 120 calendar period shall not be deemed a Termination for Cause (as defined
in paragraph "8" above") and shall entitle the Executive to receive the payments
and benefits provided by Paragraph "8" upon Termination of Employment, except
that, for purposes of such payments and benefits, the Severance Period shall be
deemed to commence the date of the commencement of the Executive's Disability.

 

11.         CONFIDENTIALITY:

 

A.           Employee expressly acknowledges and agrees as follows:

 

(i)          Hudson expends a significant amount of funds annually on
researching and developing solutions and proprietary techniques related to the
products and services it offers or is seeking to offer, and has developed
substantial confidential, proprietary, and trade secret information, and this
confidential, proprietary, and trade secret information, if misused, disclosed,
misappropriated or used by others, would result in irreparable harm to Hudson.

 



 8 

 

 

(ii)         Hudson’s Confidential Information (as hereinafter defined)
constitutes valuable commercial assets of Hudson and is not readily available to
the general public or by any persons not employed by or otherwise not associated
in a position of trust with Hudson. Hudson keeps its Confidential Information
confidential (other than to the extent filings are required for patents) by,
among other things, restricting access to only those who need the information to
perform their Hudson job function and prohibiting the use or disclosure of
Confidential Information to anyone not authorized to receive or use the
Confidential Information.

 

(iii)        Employee’s position with Hudson will continue to provide Employee
with access to or knowledge of Hudson’s Confidential Information.

 

(iv)        Hudson’s Confidential Information will become known to Employee only
as a result of his/her employment with Hudson. To the extent that Employee was
previously engaged, on his own or with others, in a business that provided the
same or similar services as those provided by Hudson, Employee further
acknowledges that such prior business knowledge and experience, and any
familiarity with entities that are actual or potential customers for the
business, shall not permit or allow Employee to contend that Hudson’s
Confidential Information is not confidential or should not be protected from use
or misappropriation.

 

B.           In light of the foregoing, Employee acknowledges and agrees as
follows:

 

(i)          All Confidential Information is the property of Hudson, and
Employee shall not, without the express written consent of Hudson, directly or
indirectly use, disseminate, disclose, or in any way reveal, either during
Employee’s employment or at any time thereafter, all or any part of the
Confidential Information, other than for the purposes authorized by Hudson, or
only for the benefit of Hudson.

 

(ii)         Hudson shall be the sole owner of, and Employee hereby assigns to
Hudson, any and all property rights to all Intellectual Property (as hereinafter
defined) made, conceived, originated, devised, discovered, invented, or
developed before, during or after the term of Employee’s employment with Hudson,
whether or not Employee was involved either alone or with others, if it was in
whole or in part developed during the course of Employee’s employment or by
Employee’s use of any property of Hudson. This ownership provision does not
apply to creations of the Employee which are made in the Employee’s own time,
without the use of any Hudson resources, and which do not relate in any way to
Hudson’s business. Employee agrees to cooperate fully and assist Hudson or its
designee in the performance of any lawful acts that Hudson at its discretion
deems necessary, and to execute and deliver without charge any documents
reasonably required by Hudson, to secure any patent, copyright, trademark, and
other protection for Intellectual Property and improvements thereon, and to
assign to and vest in Hudson the entire interest therein in the United States
and all foreign countries.

 



 9 

 

 

(iii)        Upon request by Hudson at any time, or upon termination from
employment with Hudson, whichever is sooner, Employee shall immediately deliver
to Hudson any and all information and property of Hudson in whatever form it
exists, including but not limited to all Confidential Information and all copies
thereof or materials containing or derived from Confidential Information.

 

C.           As used in this Agreement, “Confidential Information” means all
information not publicly available (but including information that is publicly
available as a result of a breach by Employee of paragraphs “11” and “12”) and
not generally known or used by Hudson’s competitors, or in the industry, and
which could be harmful to Hudson if disclosed to persons outside of Hudson and
which includes, but is not limited to:

 

(i)          Intellectual Property (as hereinafter defined);

 

(ii)         Technical information, such as, but not limited to: Hudson’s plant
organization and designs; product formulation, manufacturing, performance and
processing data; and research and development results and plans;

 

(iii)        Product information, such as, but not limited to: non-public
details of Hudson’s products and services, including, but not limited to, its
existing refrigerant, decontamination, reclamation and recovery products and
services, as well as those being developed; specialized equipment and training;
product plans, drawings and specifications; and performance capabilities,
strengths and weaknesses;

 

(iv)        Strategic information, such as, but not limited to: Hudson’s
material costs; supplier and vendor information; overhead costs; pricing; profit
margins; banking and financing information; and market penetration initiatives
and strategies;

 

(v)         Organizational information, such as, but not limited to: Hudson’s
personnel and salary data; information concerning the utilization of facilities;
merger, acquisition and expansion information; and equipment utilization
information; Hudson manuals, policies and procedures;

 

(vi)        Marketing and sales information, such as, but not limited to:
Hudson’s licensing, marketing and sales techniques and data; customer lists;
customer data, such as, but not limited to, their personnel, project, financial
and account status, individual needs, historical purchases, contact information;
product development and delivery schedules; market research and forecasts; and
marketing and advertising plans, techniques and budgets; and

 

(vii)       Advertising information, such as, but not limited to: Hudson’s
overall marketing policies; the specific advertising programs and strategies
utilized by Hudson; and the success or lack of success of those programs and
strategies.

 



 10 

 

 

“Confidential Information” does not include general skills, experience or
information that is generally available to the public, other than information
which has become generally available as a result of Employee’s direct or
indirect act or omission. “Confidential Information” also does not include
information regarding Employee’s own pay and benefits, information as to the
terms and conditions of employment, or information that is deemed not
confidential under Section 7 of the National Labor Relations Act. Nothing in
this Agreement should be construed as restricting the Employee’s right to engage
in legally protected activities under applicable law, including participating in
investigations conducted by any governmental agency or entity or making other
disclosures that are protected under the whistleblower provisions of applicable
law or regulation.

 

D.           As used in this Agreement, “Intellectual Property” means all
information concerning the evaluation, design, engineering, construction,
marketing, and sales of the products and services provided by Hudson and which
includes, but is not limited to: any and all patents, patents pending;
trademarks, copyrights, and any and all applications for same issued to and/or
applied for by Hudson; any and all technological (including software),
educational, operational, and financial innovations, discoveries, inventions,
designs, and formulae; tests; performance data; process or production methods;
improvements to all such property; and all recorded material defining,
describing, illustrating, or documenting in any fashion, all such property,
whether written or not and whether stored in plain, code or other form; without
regard to whether such property is patentable, copyrightable, or subject to
trade/service mark protection, and without regard to whether a patent,
copyright, or trademark or service mark has been sought or obtained.

 

12.         NON-COMPETITION / NON-SOLICITATION:

 

A.           Employee expressly acknowledges and agrees as follows:

 

(i)          Hudson compensates its employees, among other things, to develop
and to pursue, on Hudson’s behalf, good relationships and goodwill with all
customers and potential customers, whether developed by Employee or others
within the Hudson organization;

 

(ii)         Employee will be exposed to, acquire and develop knowledge of
Confidential Information including, without limitation, Confidential Information
related to Hudson’s customers, operations, and its suppliers;

 

(iii)        Employee is able to be gainfully employed by other employers in a
variety of other industries and businesses that are engaged in businesses that
do not involve and are not competitive with any part of Hudson’s business.

 

B.           In light of the foregoing, Employee agrees, that while Employee is
employed by Hudson, and continuing until the expiration of the Covenant Period
(as hereinafter defined):

 



 11 

 

 

(i)          Employee shall not, within the Restricted Territory (as hereinafter
defined), compete with Hudson, directly or indirectly, whether for Employee’s
own behalf or on behalf of or in conjunction with any other person, persons,
company, partnership, corporation or business entity, whether for profit or
not-for-profit, by being employed by, participating in, or otherwise being
materially connected in the conduct of any business activity that involves
providing products or services that are like or similar to, or competitive with,
or would replace or be a substitute for, any one or more of the products and
services provided by Hudson (hereinafter “Competitive Products”) if such
employment, participation, or connection involves (a) ,responsibilities similar
to responsibilities Employee had or performed for Hudson at any time during the
last eighteen (18) months of Employee’s employment with Hudson; (b) supervision
of employees or other personnel in the provision of Competitive Products; (c)
development or implementation of strategies or methodologies related to the
provision of Competitive Products; (d) marketing or sale of Competitive
Products; or (e) responsibilities in which Employee would utilize or disclose
Confidential Information.

 

(ii)         Employee shall not compete with Hudson, directly or indirectly,
whether for Employee’s own behalf or on behalf of or in conjunction with any
other person, persons, company, partnership, corporation or business entity,
whether for profit or not-for-profit, by calling upon, contacting, diverting,
soliciting, or doing business for or with, any “Client” of Hudson (as
hereinafter defined) for the purpose of offering or providing any Competitive
Product.

 

(iii)        Employee shall not directly or indirectly, without the prior
written consent of Hudson, (a) induce, solicit, entice, or encourage any
officer, director, employee or other individual to leave his or her employment
with Hudson, (b) induce, solicit, entice, or encourage any officer, director,
employee or other individual to compete in any way with the products and
services of Hudson, or to violate the terms of any employment, non-competition,
confidentiality or similar agreement with Hudson; or (c) employ, offer to
employ, contract with, offer to contract with, or do business with any officer,
director, employee or other individual who is employed by Hudson.

 

C.           For purposes of this paragraph “12”, the Covenant Period shall be
twenty-four (24) months after the Employee’s last day of employment with Hudson,
regardless of the reason underlying the termination of Employee’s employment.

 

D.           Employee acknowledges that many of Hudson’s services are remedial
in nature and, as such, its customers may utilize Hudson’s services on an
infrequent basis over an extended period of time, or following a protracted
sales effort over an extended period of time. Employee also acknowledges that
because of his position, he will likely have knowledge of Hudson’s customers
through access to Confidential Information, whether or not located within the
Restricted Territory (hereinafter defined). Accordingly, for purposes of this
paragraph “12”, the term “Client” shall mean (a) any customer or potential
customer of Hudson upon whom Employee, during the last eighteen (18) months of
Employee’s employment with Hudson, called upon or with whom Employee had any
contact, or as to whom Employee was involved in regard to planning, marketing,
conducting, or overseeing an offer to sell products or perform services; (b) any
customer as to whom Employee assisted in selling products or in providing
services, or as to whom Employee was involved in regard to planning, marketing,
conducting, or overseeing the offer to sell products or to perform services if
the customer received any products or services from Hudson during the last
eighteen (18) months of Employee’s employment with Hudson; (c) any potential
customer of Hudson whose identity employee learned during the eighteen (18)
months of Employee’s employment with Hudson or learned from Confidential
Information at any time; or (f) any customer for whom Hudson has provided
products or services to at any time during the thirty-six (36) months preceding
the last day of the Employee’s employment with Hudson and whose identity as a
Hudson customer Employee learned from Confidential Information at any time.

 



 12 

 

 

E.           The Employee acknowledges that the nature of Hudson’s business is
such that provides its products and services to customers throughout the United
States of America and Puerto Rico. Accordingly, the “Restricted Territory”
includes each and every state of the United States of America (including the
District of Columbia) and Puerto Rico.

 

F.           In order to assure Hudson of the full twenty-four (24) months of
the covenant period within which to protect its goodwill and to prevent Employee
from unfairly benefiting by violations of this paragraph “12”, the provisions
and requirements of this paragraph “12” shall be extended for a period of time
beyond the Covenant Period equal in length to the total length of time during
which Employee is in violation of any one or more provisions of this Section.

 

G.           In the event it is determined by a Court of competent jurisdiction
that any provision or portion of a provision of this paragraph “12” is not
enforceable under the law governing this Agreement, the unenforceable provision
or portion thereof may be stricken, and the remainder of the provision and of
this paragraph “12” shall be valid and fully enforceable, in all respects, as if
the provision or portion of a provision deemed unenforceable had never been a
part of the Agreement. Further, if any provision of this Agreement is found to
be overbroad or unenforceable, the court or any other authority with competent
jurisdiction is expressly authorized to conform the provision to the extent
necessary to remedy any deficiency and render it valid and enforceable.

 

13.         REMEDIES:

 

A.           In the event that Executive breaches any term or provision of
paragraphs "11" or "12" of this Agreement, Hudson shall be immediately,
permanently and irreparably damaged and shall be entitled, in addition to, and
without limiting Hudson's right to, any and all other legal and equitable
remedies and damages, (i) to a temporary restraining order ex parte, to a
preliminary injunction, and to a permanent injunction, to restrain Executive’s
actions or the actions of others acting on Executive’s behalf, (ii) to terminate
all future Severance Benefits through the remainder of the Severance Period, and
(iii) to recover from the Executive all Severance Benefits actually paid to the
Executive, including any costs or expenses actually incurred by Hudson in
providing such Severance Benefits. Executive agrees that Executive will not be
damaged by enforcement of this covenant as Executive can obtain many other types
of gainful employment without violating the provisions of paragraphs "11" or
"12", so that no bond shall be required, and if the Court requires a bond to be
posted, it shall not exceed $500.00.

 



 13 

 

 

B.           All of Executive's covenants and obligations under paragraphs "11"
and "12" of this Agreement shall survive, and shall remain enforceable, for so
long as Executive is employed and after termination of employment for any
reason, and shall survive despite future promotions, raises, changes in position
or compensation, demotions, and the execution of new agreements with Hudson, and
shall inure to the benefit of Hudson’s successors and assigns, unless Hudson
executes in writing an agreement expressly terminating the covenants of
paragraphs "11" and "12".

 

C.           Hudson and Executive shall each bear and be responsible for their
own attorneys' fees, expenses and disbursements incurred in any litigation
brought by either party to enforce or interpret any provision contained in
paragraphs "11" or "12" of this Agreement.

 

14.         NOTICES: All notices required or permitted to be given under this
agreement shall be sufficient if in writing and if sent by certified mail,
return receipt requested, to the Executive at his residence, and to Hudson at
its principal office located at PO Box 1541, One Blue Hill Plaza, Pearl River,
New York 10965, attention President, or at such other address as any party
specifies by giving proper notice.

 

15.         SUCCESSORS AND ASSIGNS: This agreement shall be binding upon and
shall inure to the benefit of the Exective and his estate. Neither this
Agreement nor any rights hereunder shall be assignable by the Executive.

 

This Agreement shall be freely assignable by Hudson to, and shall inure to the
benefit of, and be binding upon, any successor corporation or affiliate of a
successor corporation, and all references in this agreement to Hudson shall
include its subsidiaries and affiliates and any successors, affiliates of
successors or assigns of Hudson. As used herein, the term "successor" shall mean
any person, firm, corporation or business entity or affiliate therof which at
any time, whether by merger, purchase or otherwise, directly or indirectly
acquires all or substantially all of the assets or the business of Hudson,
including any entity that shall be the surviving corporation in a merger with
Hudson.

 

16.         INDEMNIFICATION: In the event that any litigation shall be brought
to enforce or interpret any provision contained in paragraphs "8", "9", or "10"
of this Agreement, then, provided that the Executive prevails to any extent,
Hudson or any successor corporation shall reimburse or indemnify the Executive
for the Executive's reasonable attorneys' fees, expenses and disbursements
incurred in such litigation, including the costs of enforcement.

 

17.         CHOICE OF LAW: This agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 



 14 

 

 

18.         ENTIRE AGREEMENT: This agreement contains the entire agreement of
the parties. It may not be changed orally but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, extension, or discharge is sought.

 

19.         WAIVER: The waiver of any breach of any provision of this agreement
by either party shall not operate or be construed as a subsequent waiver by
either party of any term or condition of this agreement.

 

20.         HEADINGS: The headings in this agreement are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this agreement.

 

21.         SEVERABILITY: The parties intend and agree that each covenant and
condition contained in this agreement shall be a separate and distinct covenant.
If any provision of this agreement is found to be invalid, illegal, or
unenforceable, the remaining provisions shall not be affected.

 

IN WITNESS THEREOF, the parties have executed this agreement as of the date
written above.

 

  Hudson Technologies, Inc.         By: /s/ Brian F. Coleman         Hudson
Technologies of Tennessee dba
Hudson Technologies Company         By: /s/ Brian F. Coleman         /s/ Kevin
J. Zugibe   Kevin J. Zugibe

 

 15 

